Citation Nr: 1442726	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-10 087	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and an October 2010 rating decision of the RO in St. Petersburg, Florida. 

The Veteran limited his appeal to the issues identified on the title page.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board hearing).  However, the subsequent record does not show that this hearing was either withdrawn or scheduled.  In fact, in September 2014 the Veteran's representative clearly notified the Board that the Veteran continued to want the Travel Board hearing he had requested.

Therefore, the Board finds that this appeal should be REMANDED to the AOJ to provide the Veteran with the Travel Board hearing he requested.  38 U.S.C.A. §§ 20.703, 20.704(c), (d), 20.1304 (2013):

The AOJ should schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

